         Case 4:20-cv-02595-HSG Document 29 Filed 07/08/20 Page 1 of 4




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey Krivoshey (State Bar No. 295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com
 5           ykrivoshey@bursor.com
 6   Attorneys for Plaintiff
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10

11   JASON ALCARAZ, individually and on behalf      Case No. 4:20-cv-02595-HSG
     of all others similarly situated,
12                                                  STIPULATION AND PROPOSED
                                       Plaintiff,   ORDER REGARDING JULY 14, 2020
13
            v.                                      CASE MANAGEMENT CONFERENCE
14
     STUBHUB, INC.,                                 Courtroom: 2 –14th Floor
15                                                  Judge: Hon. Haywood S. Gilliam, Jr.
                                     Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 4:20-CV-02595-HSG
         Case 4:20-cv-02595-HSG Document 29 Filed 07/08/20 Page 2 of 4




 1          Pursuant to Local Rule 6-1, Plaintiff Jason Alcaraz (“Plaintiff”) and Defendant StubHub,
 2   Inc. (“Defendant”) hereby stipulate as follows:
 3          WHEREAS, Plaintiff filed his complaint on April 14, 2020;
 4          WHEREAS, the Court set a case management conference for July 14, 2020 at 2:00 p.m.
 5   (Dkt. No. 9);
 6          WHEREAS, a motion to transfer this action to the Northern District of Illinois was filed
 7   with the United States Judicial Panel on Multidistrict Litigation (the “JPML”) on May 29, 2020;
 8          WHEREAS, the JPML will hold a hearing on the motion to transfer on July 30, 2020; and
 9          WHEREAS, Plaintiff and Defendant have met and conferred and agreed, subject to the
10   Court’s approval, that the July 14, 2020 case management conference should not go forward while
11   the motion to transfer is pending before the JPML.
12          NOW, THEREFORE, the parties stipulate as follows:
13          Subject to the Court’s approval, the July 14, 2020 case management conference is vacated.
14          IT IS SO STIPULATED.
15
     Dated: July 7, 2020                  BURSOR & FISHER, P.A.
16
                                          By:     /s/ L. Timothy Fisher
17
                                          L. Timothy Fisher (State Bar No. 191626)
18                                        Yeremey Krivoshey (State Bar No. 295032)
                                          1990 North California Blvd., Suite 940
19                                        Walnut Creek, CA 94596
                                          Telephone: (925) 300-4455
20                                        Facsimile: (925) 407-2700
                                          E-mail: ltfisher@bursor.com
21                                                ykrivoshey@bursor.com
22                                        BURSOR & FISHER, P.A.
                                          Scott A. Bursor (SBN 276006)
23                                        701 Brickell Avenue, Suite 1420
                                          Miami, FL 33131
24                                        Telephone: (305) 330-5512
                                          Facsimile: (305) 676-9006
25                                        E-Mail: scott@bursor.com
26                                        Attorneys for Plaintiff
27

28


     STIPULATION AND PROPOSED ORDER                                                                    1
     CASE NO. 4:20-CV-02595-HSG
         Case 4:20-cv-02595-HSG Document 29 Filed 07/08/20 Page 3 of 4




 1   Dated: July 7, 2020                   McDERMOTT WILL & EMERY LLP
 2
                                           By:     /s/ William P. Donovan, Jr.
 3

 4                                         William P. Donovan, Jr (SBN 155881)
                                           wdonovan@mwe.com
 5                                         2049 Century Park East, Suite 3200
                                           Los Angeles, CA 90067-3206
 6                                         Telephone: 310 277 4110
 7                                         Facsimile: 310 277 4730

 8                                         Attorneys for Defendant
                                           STUBHUB, INC.
 9

10

11                                      ECF Signature Certification

12          Pursuant to Civil L.R. 5-1(i)(3), I hereby certify that the concurrence in the filing of this

13   document has been obtained from each of the other signatories.

14                                                         /s/ L. Timothy Fisher

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER                                                                         2
     CASE NO. 4:20-CV-02595-HSG
         Case 4:20-cv-02595-HSG Document 29 Filed 07/08/20 Page 4 of 4




 1                                         PROPOSED ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED AS FOLLOWS:
 3            The July 14, 2020 case management conference is vacated. The Court will re-schedule the
 4   initial case management conference after the JPML rules on the pending motion to transfer.
 5

 6

 7   Dated:          7/8/2020
                                                                Haywood S Gilliam, Jr.
 8                                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER                                                                 3
     CASE NO. 4:20-CV-02595-HSG
